¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered the petition for review and the Petitioner's motion on costs imposed by trial court at its November 27, 2018, Motion Calendar. The Department unanimously agreed that in light of 2018 amendments to the statutes governing legal financial obligations and this court's decision in State of Washington v. David Angel Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), the trial court may not require an indigent defendant to pay the $200 criminal filing fee as a legal financial obligation. In addition, RCW 43.43.7541 precludes the imposition of the DNA collection fee if the defendant's DNA has already been collected in connection with a prior conviction. The Department therefore unanimously agreed that the challenge to legal financial obligations raised in the motion on costs should be granted. The Department also unanimously agreed that the petition for review raises no other issue that merits this court's consideration. Accordingly,
¶ 2 IT IS ORDERED:
¶ 3 That review is granted only on the issue of the challenge to the legal financial obligations. The case is remanded to the trial court to amend the judgment and sentence to strike the requirement to pay the $200 criminal filing fee and the $100 DNA collection fee.
/s/ Fairhurst, C.J. CHIEF JUSTICE